Name: Commission Regulation (EEC) No 18/83 of 5 January 1983 amending Regulation (EEC) No 2254/82 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 1 . 83 Official Journal of the European Communities No L 4/9 COMMISSION REGULATION (EEC) No 18/83 of 5 January 1983 amending Regulation (EEC) No 2254/82 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (! ), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), as last amended by Regulation (EEC) No 3514/82 (4), and in particular Article 1 (3) thereof, Whereas Regulation (EEC) No 2254/82 (*), as amended by Regulation (EEC) No 2458/82 (*), laid down detailed rules for making available to the Italian inter ­ vention agency 10 000 tonnes of skimmed-milk powder held by the intervention agencies of the other Member States so that this could be used in feed for animals other than young calves ; whereas the Regula ­ tion provided for the transfer to be made by the German intervention agency ; Whereas Council Regulation (EEC) No 3514/82 has altered the time limit for transfer of the skimmed-milk powder ; whereas the text of the Commission Regula ­ tion should be amended accordingly ; Whereas payment of the transport costs is conditional on presentation of certain documents showing that the operation has been satisfactorily completed ; whereas experience indicates that this evidence can be obtained by means of simpler administrative requirements ; whereas appropriate changes in these requirements should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2254/82 is amended as follows : 1 . In Article 1 (2) the date of 1 October 1982 is replaced by 1 April 1983 . 2. In Article 3 (2) point (b) shall read as follows : '(b) a certificate from each of the recipient storage depots that the skimmed-milk powder has been taken over, confirmed by the Italian inter ­ vention agency 3 . In Article 3 (2) point (f) is withdrawn. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (J) OJ No L 223 , 31 . 7 . 1982, p. 1 . 4 OJ No L 369, 29 . 12 . 1982, p. 1 . 0 OJ No L 240, 14 . 8 . 1982, p. 9 . (&lt;) OJ No L 262, 10 . 9 . 1982, p. 26 .